IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

JUAN FRANCISCO VEGA,                        NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Appellant/Cross-Appellee,             DISPOSITION THEREOF IF FILED

v.                                          CASE NO. 1D14-4744

DEPARTMENT OF CHILDREN
AND FAMILIES, et al.,

      Appellees/Cross-Appellants.

_____________________________/

Opinion filed July 2, 2015.

An appeal from the circuit court for Leon County.
George S. Reynolds, III, Judge.

Juan Francisco Vega, pro se, Appellant/Cross-Appellee.

Rebecca Kapusta, General Counsel, and Paul Sexton, Assistant General Counsel,
Tallahassee, for Appellee/Cross-Appellant Department of Children & Families;
Gregory A. Kummerlen of Wiederhold, Moses, Kummerlen & Waronicki, P.A.,
West Palm Beach, for Appellee/Cross-Appellant Florida Civil Commitment
Center.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON, and LEWIS, JJ., CONCUR.